HOLMES, Judge.
This is an appeal of an order granting the defendant’s motion pursuant to Rule 60(b), Alabama Rules of Civil Procedure, to set aside the default judgment entered against him.
It is well established that the granting of a Rule 60(b) motion, such as we have in this instance, is generally interlocutory and not appealable. Ex parte Short, 434 So.2d 728 (Ala.1983); Fisher v. Bush, 377 So.2d 968 (Ala.1979); Hobbs v. Hobbs, 423 So.2d 878 (Ala.Civ.App.1982). Cf. Hocutt v. Hocutt, 491 So.2d 247 (Ala.Civ.App.1986).
Accordingly, we have no choice but to dismiss the present appeal. We point out to the plaintiff that review of the granting of the Rule 60(b) motion, if appropriate, may be obtained on an appeal of the final judgment in this case. See Nolan v. Nolan, 429 So.2d 596 (Ala.Civ.App.1982); Hobbs, 423 So.2d 878.
APPEAL DISMISSED.
BRADLEY, P.J., and INGRAM, J., concur.